Citation Nr: 1751141	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  09-34 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since June 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to January 1992, from February 2003 to June 2004, and from April 2013 to February 2014.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.

The Veteran initially requested a hearing before a Decision Review Officer (DRO).  The hearing was scheduled for January 2010 and the Veteran was notified in a letter dated in November 2009.  The Veteran failed to appear for the hearing.  The Veteran also requested a Board hearing in his August 2009 substantive appeal, but withdrew that request in January 2010.  No other hearing request remains pending.  

In March 2014 and March 2016, the Board remanded the current issues for further evidentiary development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that the case must again be remanded to comply with the Board's March 2014 and March 2016 remand directives that a mental health clinician evaluate the severity of the Veteran's PTSD under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and assign a Global Assessment of Functioning (GAF) score.

In its March 2016 remand, the Board noted that the May 2014 PTSD examiner did not comply with the March 2014 remand directive to estimate the Veteran's GAF score.  The March 2016 remand also noted that the examiner erroneously evaluated the Veteran's PTSD under the DSM-V criteria, rather than the DSM-IV criteria, which are applicable to this case because it was certified to the Board prior to August 4, 2014.  See 80 Fed. Reg. 14, 308 (March 19, 2015).  Therefore, the Board directed that the Veteran be afforded a new VA PTSD examination, and that the examiner apply the DSM-IV criteria in evaluating the PTSD, provide a GAF score, and explain the significance of the score.

In November 2016, the Veteran was afforded a VA PTSD examination.  Following the examination, the examiner acknowledged that the prior remand had asked for the PTSD to be assessed under the DSM-IV criteria and for a GAF score to be provided.  The examiner stated "[h]owever, we no longer use [the] DSM-IV as [we have] moved to [the] DSM-5 criteria which no longer includes GAF scores."

The examiner has not reported that she is unable to assign a GAF score because of insufficient information or the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Rather, the justification for not complying with the Board's remand directives amounts to a statement that the DSM-V is currently used for psychiatric assessment.  That is not an acceptable justification for failing to afford the Veteran compliance with the Board's remand directives.  It is especially so because the provisions of the DSM-IV, not the DSM-V, are applicable in this instance, because it was certified to the Board in 2010.  See 80 Fed. Reg. 14, 308 (March 19, 2015).  Therefore, this case must again be remanded to schedule the Veteran for a new VA examination.

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
	
Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for PTSD.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.
2. Obtain VA treatment records dating from October 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a VA examination to determine the severity of his PTSD.

The claims file must be sent to the examiner for review.

The examiner is advised that the severity of the PTSD should be evaluated under the criteria of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

The examiner should also assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD, and explain the significance of the score.

In rendering this evaluation, the examiner should note that the DSM-IV, not the DSM-V, applies to the Veteran's claim, and that an opinion that the DSM-V is currently used for psychiatric evaluation is not sufficient to satisfy this request.   If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

4. The AOJ should then review the claims file to ensure substantial compliance with the above-listed remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).\

5. Then, re-adjudicate the claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC) and return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




